I respectfully dissent. I do not think that the trial court abused its discretion. Thus, I would affirm the trial court's judgment.
Appellant testified that it would not be in her best interest to tell her parents about her pregnancy. She stated that "[r]ight now this whole year is basically dedicated to making the relationship with my parents better and having themtrusts (sic) me enough to not worry about when I am off on my own and not think something awful is going to happen to me and trust me enough to let me be alone without them coming around every other day or something." (Emphasis added.) Appellant's attorney asked her what she thought her parents' reaction would be if she told them she was pregnant. She stated: "I think it would ruin any chances of a relationship that I have with them. They probably wouldn'ttrust me to go off to college on (sic) myself and they would want me to go to O.U. and live with them.1 I am not exactly sure where they stand on this issue and I don't know if they would want me to have the child or if they would be okay with the abortion." (Emphasis added.)
In essence, appellant is arguing that she is spending this whole year building a "trust" relationship with her parents and telling them her "problem" would spoil it. Webster's Third New International Dictionary defines trust as follows: "assured reliance on some person or thing: a confident dependence on the character, ability, strength, or truth of someone or something[.]" Webster's Third New International Dictionary (3 Ed.Rev. 1993) 2456. Under this definition, in order to build trust, appellant would need to tell her parents her problems rather *Page 578 
than hiding them. Honesty and truthfulness build trust. Thus, appellant could continue to dedicate this whole year to making the relationship with her parents better by honestly sharing her problem with them.
Appellant's definition of the word "trust" shows immaturity. Moreover, I do not believe a mature person would decide to have an abortion based strictly on a "home pregnancy" test. Before terminating a pregnancy, a "mature" person would first determine if the pregnancy does indeed exist.
In short, I agree with the appellant that it would be in her "best interest" to establish a trusting relationship with her parents. I disagree with her on how to accomplish that goal.
Thus, I dissent.
1 Appellant testified that she can go to Ohio University for free. However, she wants to leave Athens and go somewhere else. *Page 579